FILED
                            NOT FOR PUBLICATION                             MAR 25 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LACEY MARK SIVAK,                                No. 14-35877

               Plaintiff - Appellant,            D.C. No. 1:93-cv-00081-EJL

 v.
                                                 MEMORANDUM*
TIMOTHY D. WILSON; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Lacey Mark Sivak, an Idaho state prisoner, appeals pro se from the district

court’s order denying his request to file various actions. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion the application of a

vexatious litigant order. Moy v. United States, 906 F.2d 467, 469 (9th Cir. 1990).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We affirm.

      The district court did not abuse its discretion in revising a prior pre-filing

order to conform to 28 U.S.C. § 1915(g) and in applying the revised order to

Sivak’s proposed actions.

      AFFIRMED.




                                           2                                     14-35877